AUGUSTUS N. HAND, District Judge.
I do not think” that tbe eases holding that tbe government is not liable for interest on claims against it, in the absence of statutes expressly providing therefor, are applicable to tbe present situation. Tbe claim against tbe government here is not based upon any statute, nor does tbe claim for interest rest upon a matter of statutory interpretation.
Tbe government could not be held liable at all, except for tbe doetrine laid down by tbe Supreme Court in tbe ease of Luckenbach Steamship Co. v. The Thekla, 45 S. Ct. 112, 266 U. S. 328, 69 L. Ed. 313. There it was said that, if tbe United States files a claim in admiralty against a vessel for injury inflicted upon one of its vessels by collision, tbe court has jurisdiction to award damages against it on a counterclaim if its vessel is found to be at fault. It is also evident, from tbe report of that ease, that interest was allowed against tbe United States. In other words, tbe whole existence of tbe claim against tbe United States in this ease is because the latter has sought affirmative relief, and by reason of that fact is held to be bound to do justice. Justice, in my opinion, involves payment for the withholding of money — complete reparation. The item of interest is but one element of tbe obligation created by tbe attempt of tbe United States to collect its own damages, with interest.
I may add that it would seem to me peculiarly unjust that tbe Moran Towing Company should be obliged to pay substantial sums in tbe way of interest upon a decree bolding the United States and the Moran Towing Company jointly liable, and at tbe same time be unable to secure tbe ordinary rights of contribution recognized in suits of this kind.
The motion to strike out the allowance of interest is accordingly .denied.